PER CURIAM.
Appellant seeks review of his judgment and sentence for resisting arrest with violence. The stipulated record reveals that appellant’s violent activities occurred well after he had been arrested (for a no-longer existent crime) and peacefully placed in the back seat of a patrol car. Whatever other offenses he. may have been guilty of subsequently, we cannot on the record presented find that appellant was guilty of resisting arrest with violence. See English v. State, 293 So.2d 105 (Fla. 1st DCA 1974).
REVERSED.
MILLS, Acting C. J., SMITH, J. and MITCHELL, HENRY CLAY, Jr., Associate Judge, concur.